START, C. J.
(dissenting).
I dissent. On December 4,1899, this court held:
“Where land has been bid in for the state at a tax sale, and has not been redeemed, or the interest of the state assigned, the state may obtain a tax judgment and sell the land for the taxes for subsequent years; and under such circumstances the sale will not extinguish the lien of the state for the prior taxes for which it was bid in.” Countryman v. Wasson, 78 Minn. 245, 80 N. W. 973.
This seems to me to be decisive of the case at bar, for, as expressly held in the case cited,
“When the state levied taxes for subsequent years, it was- not taxing its own interest in the land,, but merely the interest of the *349delinquent taxpayers, and when it sold the land for the tax that interest was all it sold.” Id.
Therefore a purchaser at such a subsequent sale would take his title subject to the paramount lien of the state as to him for the prior taxes. The state retaining such paramount lien, it necessarily follows that it may enforce the lien by a sale of the land, notwithstanding the sale thereof for subsequent taxes. But it is said in the majority opinion that this is obiter dicta. Such is not my understanding. It is true that the question to be decided in that case was whether, in cases where land had been bid in by the state at a tax sale, and had not been redeemed, or the interest of the state assigned, a tax judgment and sale of the land for the taxes for subsequent years were authorized by the statute. A determination of this question involved a construction of Gf. S. 1894, § 1600, which is in these words:
“The taxes for subsequent years shall be levied on property so sold, or bid in for the state, in the same manner as though the sale had not been made; and if the purchaser or assignee of the state shall pay such taxes, the amount thereof, with interest from the date of payment after they shall have become delinquent, at the same rate as is provided upon the amount bid on the sale, shall be added to and be a part of the money necessary to be paid for redemption from sale.”
It was urged in support of the contention that such subsequent sales were not authorized; that, if made, their legal effect would be to extinguish the lien of the state for the taxes of prior years; hence it was unthinkable to impute to the legislature such an intention. Therefore, for the purpose of ascertaining the legislative intention, it became necessary to determine what the effect, if any, of such a sale would be upon the lien of the state for the taxes of prior years; and the court necessarily determined the question as a basis for its conclusion that the statute did authorize such sale. The two propositions decided, as stated in the subdivision of the syllabus I have quoted, should stand or fall together. The decision ought to be followed as a whole or entirely overruled. But to affirm the proposition as to the authority to make the sale, and overrule or disregard the other proposition as to the effect of such *350sale, as the majority opinion in effect does, will, in my . judgment, be most disastrous to the interests of the state. I am not clear that the main proposition in the Countryman case was correctly decided. Upon further consideration I am inclined to the opinion that section 1600 does not authorize a sale of the land for the taxes of subsequent years where the state has bid in the land for the taxes of a prior year, and still retains its interest so acquired, but that the taxes for subsequent years are to be levied as though no sale had been made to the state; and the amount thereof, with interest, is to be added or tacked to the lien of the state on the land by virtue of such sale to it, and collected with it. If this construction of the statute were to be adopted now, it would lead to the conclusion that the sale for the subsequent taxes was void, and hence the lien of the state for prior taxes remained intact. However this may be, I am of the opinion that the Countryman case should be adhered to on the doctrine of stare decisis.